USCA1 Opinion

	




                                [NOT FOR PUBLICATION]                              _________________________          No. 97-1240                              UNITED STATES OF AMERICA,                                      Appellee,                                         v.                                   MATTHEW ZSOFKA,                                Defendant, Appellant.                             __________________________                    APPEAL FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF NEW HAMPSHIRE                [Hon. Joseph A. DiClerico, Jr., U.S. District Judge]                             __________________________                                       Before                          Selya and Lynch, Circuit Judges,                         and Pollak*, Senior District Judge.                             __________________________               F. Michael Keefe                               and                                    Jennifer R. Jones                                                    on brief for appellant.               Paul                      M.                          Gagnon, United States Attorney,   Mark                                                                 D.                                                                     Seltzer,          Director, New England Bank Fraud Task Force, and Paul J. Andrews,          Trial Attorney, New England Bank Fraud Task Force, on brief for the          United States.               Joan                     McPhee, Heidi                                   Goldstein                                             Shepherd, and  Ropes                                                                  &                                                                    Gray on          brief for Dime Savings Bank.                                   August 5, 1997          __________________________________          *Of the Eastern District of Pennsylvania, sitting by designation.                    Per Curiam                             . Having carefully reviewed the record in this          matter, we are fully persuaded that the district court lacked          jurisdiction to grant the relief requested by the appellant in his          initial motion. Consequently, this appeal must be dismissed. We          explain briefly.                    In general, federal courts are courts of limited          jurisdiction. In particular, a district court's authority to          revise a criminal defendant's sentence is restricted to those          specific instances in which Congress has granted jurisdiction.                                                                         See          United                  States v. Blackwell, 81 F.3d 945, 947 (10th Cir. 1996);          United States v. Angiulo, 57 F.3d 38, 41 (1st Cir. 1995).                    In this instance, the appellant has not identified any          statute or rule conferring jurisdiction upon the district court to          hear and determine his motion to amend sentence (which was filed          more than three years after the imposition of sentence). Nor has          he identified any other plausible basis on which such jurisdiction          might be predicated. Instead, he tries to premise jurisdiction          over his motion on "the ongoing equity jurisdiction of [the          district] court."  See Appellant's Reply Brief at 6. This effort          is unavailing; the appellant cites no pertinent authority in          support of the proposition and, as a general principle, federal                                             We emphasize that the appellant has resolutely refused to          characterize the motion in question   which he terms a motion to          amend sentence   as a motion for relief under 28 U.S.C. S 2255          (1994). In point of fact, the appellant did bring a      separate          section 2255 petition advancing substantially the same argument.          The district court denied the petition on October 21, 1996, and an          appeal of that ruling is presently pending in this court (No. 96-          2365). We take no view of that appeal in this proceeding.                                          2          courts have no "equity jurisdiction" in criminal cases.                    That ends the matter. Because the district court lacked          jurisdiction to hear and determine the motion to amend sentence,          the court's order in respect thereto was a nullity,  as were the          court's ensuing orders in regard to the various motions for          reconsideration and intervention.                    We need go no further. The defendant's appeal is          summarily dismissed.  See 1st Cir. R. 27.1.                    Appeal dismissed                                   .  All parties will bear their own costs                                                                          .                                             The fact that the district court purported to act is of no          moment. A jurisdictional defect of this kind may be noticed at any          time.  See Fed R. Crim. P. 12(b)(2);   see also United                                                                  States v.          DiSanto, 86 F.3d 1238, 1244 (1st Cir. 1996) (reaffirming that the          district court's supposed lack of jurisdiction may be raised for          the first time on appeal), cert. denied, 117 S. Ct. 1109 (1997).                                          3